Case 1:21-cv-02466-ALC Document 19-1 Filed 05/04/21 Page 1 of 16




          Exhibit 1
          Case 1:21-cv-02466-ALC Document 19-1 Filed 05/04/21 Page 2 of 16
EXECUTION COPY


                                         PLEDGE AGREEMENT
                                            [Steven Lynam]

       THIS PLEDGE AGREEMENT (as the same may be amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) dated as of November 21, 2014, is made by
Steven Lynam (“Pledgor”), in favor of Hamilton Capital VIII LLC, a Delaware limited liability
company (together with any successors or assigns, collectively, the “Lender”).
                                                RECITALS
        A.       Reference is made to that certain Nonrecourse Loan and Security Agreement (as the
same may be amended, restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”) of even date herewith by and among (i) Total Asset Recovery Services LLC a Michigan
limited liability company and G3 Analytics LLC, a Michigan limited liability company (collectively,
the “Borrowers”), (ii) Pledgor and the other “Principals” (as defined in the Loan Agreement) and (iii)
Lender, pursuant to which Loan Agreement Lender has agreed to make certain financial
accommodations in favor of Borrowers.
       B.       Reference is further made to that certain Guaranty of Pledgor in favor of Lender of
even date herewith (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty”) whereby Guarantor has guaranteed Borrowers’ obligations under
the Loan Agreement.
        C.      Pledgor is the record and beneficial owner of equity interests in one of the Borrowers,
and as such is a direct and indirect beneficiary of the financial accommodations made available to
Borrowers under the Loan Agreement.
        D.    In order to induce Lender to enter into the Loan Agreement and the other Loan
Documents and to induce Lender to make the financial accommodations as provided for in the Loan
Agreement and as a condition to Lender’s agreements thereunder, Pledgor has agreed to enter into
this Agreement.
                                               AGREEMENT
       NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Pledgor and Lender agree as follows:
        1.      Definitions. Unless otherwise defined herein, capitalized terms or matters of
construction defined or established in the Loan Agreement shall be applied herein as defined or
established therein, and the following terms shall have (unless otherwise provided elsewhere in this
Agreement) the following respective meanings:
                   “Additional Interests” shall have the meaning assigned to it in Section 2.
                “Certificated Security” means an equity interest which is a “security” for purposes of
Article 8 of any relevant UCC.
               “Operating Agreement” shall mean the operating agreement listed in Schedule I
hereto, as amended, supplemented or otherwise modified from time to time.
                   “Pledged Collateral” shall have the meaning assigned to it in Section 2.
                   “Pledged Entity” shall mean the issuer of the Pledged Interests.
                   “Pledged Interests” shall mean those limited liability company interests listed in
Schedule I.


DM_US 56223661-4.090251.0014
          Case 1:21-cv-02466-ALC Document 19-1 Filed 05/04/21 Page 3 of 16


                   “Secured Obligations” shall have the meaning assigned to it in Section 3.
         2.       Pledge. Pledgor hereby pledges, grants, bargains, assigns, transfers, conveys,
mortgages and hypothecates to Lender a first priority Lien on all of its right, title and interest in and
to all of the following (collectively, the “Pledged Collateral”):
                (a)     the Pledged Interests held by it and the certificates, if any, representing such
         Pledged Interests, together with (i) all of Pledgor’s rights, powers and remedies under the
         Operating Agreement and (ii) all distributions, cash, Instruments and other property or
         Proceeds from time to time received, receivable or otherwise distributed in respect of or in
         exchange for any or all of such Pledged Interests;
                 (b)      any additional limited liability company interests or other equity interests in
         the Pledged Entity from time to time acquired by Pledgor in any manner after the date hereof
         (which interests shall be deemed to be part of the Pledged Interests) (collectively, the
         “Additional Interests”), and the certificates, if any, representing such Additional Interests,
         and all distributions, cash, Instruments and other property or Proceeds from time to time
         received, receivable or otherwise distributed in respect of or in exchange for any or all of
         such Additional Interests; and
                  (c)    to the extent not otherwise included, all Proceeds and products of any and all
         of the foregoing.
        3.       Security for Obligations. This Agreement secures, and the Pledged Collateral is
security for, the prompt payment in full when due, whether at stated maturity, by acceleration or
otherwise, and performance of all of Pledgor’s obligations under the Loan Agreement (including its
indemnification obligations), the Guaranty (including the “Obligations” as defined therein), and this
Agreement, together with all fees, costs and expenses whether in connection with collection actions
hereunder or otherwise in connection with the Obligations (collectively, the “Secured Obligations”).
         4.      Rights of Lender; Limitations on Lender’s Obligations. Anything herein to the
contrary notwithstanding, Pledgor shall, for so long as it shall remain a member under the Operating
Agreement, remain liable under such Operating Agreement to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance with and pursuant to
the terms and provisions thereof. Lender shall not have any obligation or liability by reason of or
arising out of this Agreement or the receipt by Lender of any payment relating to any Pledged
Collateral pursuant hereto (other than to return all or a portion of such payment if either Lender or
Pledgor would be required by law to do so), nor shall Lender be obligated in any manner (a) to
perform any of the duties or obligations of Pledgor under or pursuant to the Operating Agreement,
(b) to make any payment or to make any inquiry as to the nature or the sufficiency of any payment
received by Lender or as to the sufficiency of any performance by any party under the Operating
Agreement or (c) to present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to Lender or to which it may be
entitled at any time or times, pursuant to this Agreement or the Operating Agreement.
         5. Certain Matters Relating to the Pledged Collateral.
                 (a)      Pledgor hereby instructs each the Pledged Entity to register all of the
         Pledgor’s right, title and interest in and to all of the Pledgor’s interest in the equity of the
         Pledged Entity as subject to a pledge and security interest in favor of Lender who, upon such
         registration of pledge, shall become a registered pledgee of such equity with all rights
         incident thereto. The Pledged Entity is hereby instructed by Pledgor to promptly inform
         Lender of the registration of the pledge by sending an Acknowledgment of Registration
         Statement, substantially in the form of Exhibit I attached hereto, to Lender at the address of
         Lender specified in the Loan Agreement.


DM_US 56223661-4.090251.0014                         2
          Case 1:21-cv-02466-ALC Document 19-1 Filed 05/04/21 Page 4 of 16


                  (b)    To the extent that the membership interests evidencing the Pledged Collateral
         are, in contravention of Section 7(f) hereof, at any time hereafter certificated, the certificates
         evidencing such membership interest shall be immediately delivered to and held by or on
         behalf of Lender pursuant hereto, accompanied by duly executed instruments of transfer or
         assignment in blank, all in form and substance satisfactory to Lender.
         6.        Representations and Warranties. Pledgor represents and warrants to Lender that:
                 (a)     The execution, delivery and performance of this Agreement by Pledgor: (i)
         do not violate any material law or regulation, or any order or decree of any court or
         Governmental Authority; (ii) do not conflict with or result in the breach or termination of,
         constitute a default under or accelerate or permit the acceleration of any performance
         required by, any indenture, mortgage, deed of trust, lease or other instrument to which
         Pledgor is a party or by which Pledgor or any of its property is bound; (iii) do not result in the
         creation or imposition of any Lien upon any the Pledged Collateral other than those in favor
         of the Lender; and (iv) do not require the consent or approval of any Governmental Authority
         or any other Person.
                  (b)    Pledgor is, and at the time of delivery of the Pledged Collateral owned or held
         by it to Lender will be, the sole holder of record and the sole beneficial owner of such
         Pledged Collateral pledged by it free and clear of any Lien thereon or affecting the title
         thereto, except for any Lien created by this Agreement;
                 (c)     All of the Pledged Collateral owned by Pledgor has been duly authorized,
         validly issued and is fully paid and nonassessable (except as may be contemplated in the
         Operating Agreement);
                 (d)     Pledgor has the right and requisite authority to pledge, assign, transfer,
         deliver, deposit and set over the Pledged Collateral pledged by Pledgor to Lender as provided
         herein;
                 (e)      None of the Pledged Collateral owned or held by Pledgor has been issued or
         transferred in violation of the securities registration, securities disclosure or similar laws of
         any jurisdiction to which such issuance or transfer may be subject;
                (f)     Pledgor is the sole owner of the Pledged Collateral pledged by it hereunder.
         The membership units in the Pledged Entity are not Certificated Securities and are not
         evidenced by certificates. As of the date hereof, there are no existing options, warrants, calls
         or commitments of any character whatsoever relating to the Pledged Collateral pledged by
         Pledgor hereunder;
                 (g)   A true and correct copy of the Operating Agreement, including all
         amendments, supplements and other modifications thereto, has been previously delivered to
         Lender;
                (h)     The Operating Agreement is a legal, valid and binding agreement,
         enforceable by and against Pledgor in accordance with its terms;
                 (i)    No additional contributions are required to be made by Pledgor in respect of
         the Pledged Collateral and Pledgor has no liabilities or obligations, monetary or otherwise, to
         the Pledged Entity;
                 (j)     Other than the Operating Agreement and this Agreement, Pledgor is not
         subject to any member agreement, voting agreement or any other agreement in respect of the
         rights of members in connection with the Pledged Collateral;




DM_US 56223661-4.090251.0014                         3
          Case 1:21-cv-02466-ALC Document 19-1 Filed 05/04/21 Page 5 of 16


                   (k)     No consent, approval, authorization or other order or other action by, and no
         notice to or filing with, any Governmental Authority or any other Person is required (i) for
         the pledge by Pledgor of the Pledged Collateral owned or held by it pursuant to this
         Agreement or for the execution, delivery or performance of this Agreement by Pledgor, or
         (ii) for the exercise by Lender of the voting or other rights provided for in this Agreement or
         the remedies in respect of such Pledged Collateral pursuant to this Agreement, except as may
         be required in connection with such disposition by laws affecting the offering and sale of
         securities generally;
                  (l)      The pledge, assignment and, if applicable, delivery of the Pledged Collateral
         owned or held by it pursuant to this Agreement, together with the filing of appropriate UCC
         financing statements describing the Pledged Collateral with the Secretary of State of the
         jurisdiction where Pledgor’s residence is located, will create a valid first priority Lien on and
         a first priority perfected security interest in favor of Lender upon such Pledged Collateral and
         the Proceeds thereof, securing the payment of the Secured Obligations, subject to no other
         Lien except for any Lien created by this Agreement; and
                   (m)         Pledgor’s principal residence is located in the state of Ohio.
The representations and warranties set forth in this Section 6 shall survive the execution and delivery
of this Agreement.

       7.      Covenants. Pledgor covenants and agrees that until the Secured Obligations have
been paid and satisfied in full:
                  (a)      Pledgor will not sell, assign, transfer, pledge, or otherwise encumber any of
         its rights in or to any Pledged Collateral owned or held by it, or any unpaid dividends,
         interest or other distributions or payments with respect to such Pledged Collateral, or grant a
         Lien on such Pledged Collateral, except as otherwise expressly permitted by the Loan
         Agreement;
                 (b)     Pledgor will, at its expense, promptly take all actions deemed necessary or
         desirable by Lender, from time to time, in order to protect and perfect the Lien in favor of
         Lender upon the Pledged Collateral, including the filing of any necessary UCC financing
         statements or the equivalent, which may be filed by Lender without the signature of Pledgor;
                 (c)     Pledgor has and will defend the title to the Pledged Collateral owned or held
         by it and the Liens of Lender in such Pledged Collateral against the claim of any Person and
         will maintain and preserve such Liens;
                  (d)    Pledgor will, upon obtaining ownership of any Additional Interests, promptly
         (and in any event within three Business Days after it acquires any such Additional Interests)
         deliver to Lender a Pledge Amendment, duly executed by Pledgor, in form and substance
         acceptable to Lender (each, a “Pledge Amendment”), in respect of any such Additional
         Interests, pursuant to which Pledgor shall deliver and pledge to Lender all of such Additional
         Interests. Pledgor hereby authorizes Lender to attach each such Pledge Amendment to this
         Agreement and agrees that all Pledged Collateral listed in any such Pledge Amendment shall
         for all purposes hereunder be considered Pledged Collateral; and
                 (e)     Pledgor shall comply in all respects with the terms and conditions of the
         Operating Agreement and all other contracts and agreements relating to the Pledged
         Collateral, none of which may be amended, supplemented or otherwise modified by Pledgor
         without the prior written consent of Lender.




DM_US 56223661-4.090251.0014                              4
          Case 1:21-cv-02466-ALC Document 19-1 Filed 05/04/21 Page 6 of 16


                 (f)      Pledgor shall not, nor shall it take any action that would directly or indirectly
         permit the Pledged Entity to, cause or allow the Pledged Interests to become Certificated
         Securities or to be certificated.
                (g)      Pledgor shall give Lender 30 days advance notice before changing the state of
         Pledgor’s residence.
        8.     Pledgor’s Rights. So long as no Default or Event of Default shall have occurred and
be continuing and until written notice shall be given to Pledgor in accordance with Section 9(a):
                 (a)     Pledgor shall have the right, from time to time, to vote and give consents with
         respect to the Pledged Collateral pledged by it hereunder or any part thereof for all purposes
         not inconsistent with the provisions of this Agreement, the Loan Agreement or any other
         Loan Document; provided, that no vote shall be cast, and no consent shall be given or action
         taken, that would have the effect of impairing the position or interest of Lender in respect of
         the Pledged Collateral or that would authorize, effect or consent to (unless and to the extent
         expressly permitted by the Loan Agreement):
                            (i)     the dissolution, liquidation or winding down of affairs, in whole or in
                   part, of the Pledged Entity;
                               (ii)   the consolidation or merger of the Pledged Entity with any other
                   Person;
                           (iii)    the sale, disposition or encumbrance of all or substantially all of the
                   assets of the Pledged Entity, except for Liens in favor of Lender;
                           (iv)    (A) any change in the capital structure of the Pledged Entity or (B)
                   the issuance of any additional membership interests of any Pledged Entity; or
                           (v)        the alteration of the voting rights with respect to the Pledged
                   Collateral.
                  (b)      Pledgor shall be entitled, from time to time, to collect and receive for its own
         use all cash dividends, distributions and interest paid in respect of the Pledged Collateral
         pledged by it hereunder to the extent not in violation of the Loan Agreement, except for any
         and all: (i) dividends, distributions and interest paid or payable other than in cash in respect
         of any such Pledged Collateral, received, receivable or otherwise distributed in respect of, or
         in exchange for, any such Pledged Collateral; (ii) dividends and other distributions paid or
         payable in cash in respect of any such Pledged Collateral in connection with a partial or total
         liquidation or dissolution or in connection with a reduction of capital, capital surplus or paid-
         in capital of the Pledged Entity; and (iii) cash paid, payable or otherwise distributed in
         respect of principal of, or in redemption of, or in exchange for, any such Pledged Collateral;
         provided, that until actually paid all rights to such distributions shall remain subject to the
         Lien in favor of Lender created by this Agreement and the other Loan Documents.
                 (c)      All dividends, distributions and interest (other than such cash dividends,
         distributions and interest as are permitted to be paid to Pledgor in accordance with clause (b)
         above) in respect of any of the Pledged Collateral, whenever paid or made, shall be delivered
         to Lender to hold as Pledged Collateral and shall, if received by Pledgor, be received in trust
         for the benefit of Lender be segregated from the other property or funds of Pledgor, and be
         forthwith delivered to Lender as Pledged Collateral in the same form as so received (with any
         necessary indorsements).




DM_US 56223661-4.090251.0014                             5
          Case 1:21-cv-02466-ALC Document 19-1 Filed 05/04/21 Page 7 of 16


         9.        Defaults and Remedies; Proxy.
                  (a)      Upon the occurrence and during the continuation of any Event of Default, and
         concurrently with written notice to Pledgor, Lender (personally or through an agent) is
         hereby authorized and empowered to transfer and register in its name or in the name of its
         nominee the whole or any part of the Pledged Collateral pledged by Pledgor hereunder, to
         exchange certificates or Instruments representing or evidencing such Pledged Collateral for
         certificates or Instruments of smaller or larger denominations, to exercise the voting and all
         other rights as a holder with respect thereto, to collect and receive all cash dividends, interest,
         principal and other distributions made thereon, to sell in one or more sales after ten days’
         notice of the time and place of any public sale or of the time at which a private sale is to take
         place (which notice Pledgor agrees is commercially reasonable) the whole or any part of such
         Pledged Collateral and to otherwise act with respect to such Pledged Collateral as though
         Lender were the outright owner thereof. Any sale shall be made at a public or private sale at
         Lender’s place of business, or at any place to be named in the notice of sale, either for cash or
         upon credit or for future delivery at such price as Lender may deem fair, and Lender may be
         the purchaser of the whole or any part of such Pledged Collateral so sold and hold the same
         thereafter in its own right free from any claim of Pledgor or any right of redemption. Each
         sale shall be made to the highest bidder, but Lender reserves the right to reject any and all
         bids at such sale that, in its discretion, it shall deem inadequate. Demands of performance,
         except as otherwise herein specifically provided for, notices of sale, advertisements and the
         presence of property at sale are hereby waived and any sale hereunder may be conducted by
         an auctioneer or any officer or agent of Lender. PLEDGOR HEREBY REVOKES ALL
         PREVIOUS PROXIES WITH REGARD TO THE PLEDGED COLLATERAL AND
         IRREVOCABLY CONSTITUTES AND APPOINTS LENDER AS THE PROXY AND
         ATTORNEY-IN-FACT OF PLEDGOR WITH RESPECT TO THE PLEDGED
         COLLATERAL PLEDGED BY PLEDGOR HEREUNDER, INCLUDING THE RIGHT TO
         VOTE THE PLEDGED COLLATERAL OF PLEDGOR, WITH FULL POWER OF
         SUBSTITUTION TO DO SO. THE APPOINTMENT OF LENDER AS PROXY AND
         ATTORNEY-IN-FACT IS COUPLED WITH AN INTEREST AND SHALL BE
         IRREVOCABLE UNTIL THE SECURED OBLIGATION HAVE BEEN PAID AND
         PERFORMED IN FULL. IN ADDITION TO THE RIGHT TO VOTE THE PLEDGED
         COLLATERAL OF PLEDGOR, THE APPOINTMENT OF LENDER AS PROXY AND
         ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER
         RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH
         PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR
         WITHHOLDING WRITTEN CONSENTS OF MEMBERS, AS APPLICABLE, CALLING
         SPECIAL MEETINGS OF MEMBERS, AS APPLICABLE, AND VOTING AT SUCH
         MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
         WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF
         SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER
         THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF SUCH PLEDGED
         COLLATERAL OR ANY OFFICER OR LENDER THEREOF), UPON THE
         OCCURRENCE OF AN EVENT OF DEFAULT. NOTWITHSTANDING THE
         FOREGOING, LENDER SHALL NOT HAVE ANY DUTY TO EXERCISE ANY SUCH
         RIGHT OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
         FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO.
                 (b)      If, at the original time or times appointed for the sale of the whole or any part
         of the Pledged Collateral pledged by Pledgor hereunder, (i) the highest bid, if there is but one
         sale, shall be inadequate to discharge in full all the Secured Obligations, or (ii) such Pledged
         Collateral is offered for sale in lots, the highest bid for the lot offered for sale at any of such

DM_US 56223661-4.090251.0014                          6
          Case 1:21-cv-02466-ALC Document 19-1 Filed 05/04/21 Page 8 of 16


         sales would indicate to Lender, in its discretion, that the proceeds of the sales of the whole of
         such Pledged Collateral would be unlikely to be sufficient to discharge all the Secured
         Obligations, then Lender may, on one or more occasions and in its discretion, postpone any
         of said sales by public announcement at the time of sale or the time of previous postponement
         of sale, and no other notice of such postponement or postponements of sale need be given,
         any other notice being hereby waived; provided, that any sale or sales made after such
         postponement shall be after ten days’ notice to Pledgor.
                 (c)      If, at any time when Lender shall determine to exercise its right to sell the
         whole or any part of the Pledged Collateral hereunder, such Pledged Collateral or the part
         thereof to be sold shall not, for any reason whatsoever, be effectively registered under the
         Securities Act (or any similar statute), then Lender may, in its discretion (subject only to
         applicable requirements of law), sell such Pledged Collateral or part thereof by private sale in
         such manner and under such circumstances as Lender may deem necessary or advisable, but
         subject to the other requirements of this Section 9, and shall not be required to effect such
         registration or to cause the same to be effected.
                  (d)     Pledgor recognizes that Lender may be unable to effect a public sale of any or
         all the Pledged Collateral and may be compelled to resort to one or more private sales thereof
         in accordance with clause (c) above. Pledgor also acknowledges that any such private sale
         may result in prices and other terms less favorable to the seller than if such sale were a public
         sale and, notwithstanding such circumstances, agrees that any such private sale shall not be
         deemed to have been made in a commercially unreasonable manner solely by virtue of such
         sale being private. Lender shall be under no obligation to delay a sale of any of the Pledged
         Collateral for the period of time necessary to permit the applicable Pledged Entity to register
         such securities for public sale under the Securities Act, or under applicable state securities
         laws, even if Pledgor and the Pledged Entity would agree to do so.
                 (e)     Pledgor agrees to the maximum extent permitted by applicable law that
         following the occurrence and during the continuance of an Event of Default it will not at any
         time plead, claim or take the benefit of any appraisal, valuation, stay, extension, moratorium
         or redemption law now or hereafter in force in order to prevent or delay the enforcement of
         this Agreement, or the absolute sale of the whole or any part of the Pledged Collateral or the
         possession thereof by any purchaser at any sale hereunder, and Pledgor waives the benefit of
         all such laws to the extent it lawfully may do so. Pledgor agrees that it will not interfere with
         any right, power or remedy of Lender provided for in this Agreement or now or hereafter
         existing at law or in equity or by statute or otherwise, or the exercise or beginning of the
         exercise by Lender of any one or more of such rights, powers or remedies. No failure or
         delay on the part of Lender to exercise any such right, power or remedy and no notice or
         demand that may be given to or made upon Pledgor by Lender with respect to any such
         remedies shall operate as a waiver thereof, or limit or impair Lender’s right to take any action
         or to exercise any power or remedy hereunder, without notice or demand, or prejudice its
         rights as against Pledgor in any respect.
                 (f)     Pledgor further agrees that a breach of any of the covenants contained in this
         Section 9 will cause irreparable injury to Lender, that Lender shall have no adequate remedy
         at law in respect of such breach and, as a consequence, agrees that each and every covenant
         contained in this Section 9 shall be specifically enforceable against Pledgor, and Pledgor
         hereby waives and agrees not to assert any defenses against an action for specific
         performance of such covenants except for a defense that the Secured Obligations are not then
         due and payable in accordance with the agreements and Instruments governing and
         evidencing the Secured Obligations.



DM_US 56223661-4.090251.0014                        7
          Case 1:21-cv-02466-ALC Document 19-1 Filed 05/04/21 Page 9 of 16


         10.       Miscellaneous.
                 (a)      Waiver. No delay on Lender’s part in exercising any power of sale, Lien,
         option or other right hereunder, and no notice or demand that may be given to or made upon
         Pledgor by Lender with respect to any power of sale, Lien, option or other right hereunder,
         shall constitute a waiver thereof, or limit or impair Lender’s right to take any action or to
         exercise any power of sale, Lien, option, or any other right hereunder, without notice or
         demand, or prejudice Lender’s rights as against Pledgor in any respect.
                 (b)      Severability. If any provision of this Agreement or portion of such provision
         or the application thereof to any Person or circumstance shall to any extent be held invalid or
         unenforceable, the remainder of this Agreement (or the remainder of such provision) and the
         application thereof to other Persons or circumstances shall not be affected thereby.
                 (c)      Counterparts. This Agreement may be executed in two or more counterparts,
         each of which shall be an original, but all of which shall constitute but one agreement.
         Delivery of an executed counterpart of this Agreement by facsimile or electronic mail shall
         be equally as effective as delivery of an original executed counterpart of this Agreement.
         Any party delivering an executed counterpart of this Agreement by facsimile or electronic
         mail also shall deliver an original executed counterpart of this Agreement to the other party
         but the failure to deliver an original executed counterpart shall not affect the validity,
         enforceability, and binding effect of this Agreement.
                  (d)    Complete Agreement. This Agreement constitutes the entire agreement and
         understanding between the parties hereto relating to the subject matter hereof, and supersedes
         all prior proposals, negotiations, agreements and understandings between the parties hereto
         with respect to such subject matter.
                 (e)     Binding Effect of Agreement; Assignments.. This Agreement shall be
         binding upon and inure to the benefit of the respective administrators, legal representatives,
         successors and assigns of the parties hereto, and shall remain in full force and effect (and
         Lender shall be entitled to rely thereon) until all Secured Obligations are fully paid. Pledgor
         may not assign or transfer any of its rights or obligations under this Agreement. Lender may
         transfer and assign this Agreement and deliver the Pledged Collateral to the assignee, who
         shall thereupon have all of the rights of Lender; and Lender shall then be relieved and
         discharged of any responsibility or liability with respect to this Agreement, and the Pledged
         Collateral.
                   (f)      Further Assurances. Pledgor will from time to time execute and deliver to
         Lender, and take or cause to be taken, all such other or further action as Lender may
         reasonably request in order to effect and confirm or vest more securely in Lender all rights
         contemplated by this Agreement or to vest more fully in or assure to Lender the Lien on the
         Pledged Collateral granted to Lender by this Agreement or to comply with applicable statute
         or law and to facilitate the collection of the Pledged Collateral. Pledgor authorizes Lender to
         file financing statements, continuation statements or amendments without Borrowers’
         signatures appearing thereon, indicating a security interest in the Pledged Collateral and any
         such financing statements, continuation statements or amendments may be signed by Lender
         on behalf of Pledgor, if necessary, and may be filed at any time in any jurisdiction. In
         addition, Pledgor shall at any time and from time to time take such commercially reasonable
         steps as Lender may reasonably request for Lender to insure the continued perfection and
         priority of Lender’s Lien on any of the Pledged Collateral and the preservation of its rights
         therein. Pledgor hereby appoints Lender as its attorney-in-fact to execute, if necessary, and
         file all filings required or so requested for the foregoing purposes, all acts of such attorney
         being hereby ratified and confirmed; and such power, being coupled with an interest, shall be


DM_US 56223661-4.090251.0014                        8
         Case 1:21-cv-02466-ALC Document 19-1 Filed 05/04/21 Page 10 of 16


         irrevocable until this Agreement terminates in accordance with its terms, all Obligations are
         paid in full and the Pledged Collateral is released.
                 (g)     Amendments and Waivers. This Agreement may not be amended, or the
         obligations of the parties hereto modified, except in a writing executed by each of the parties.
         No delay or omission on the part of Lender in exercising any right hereunder shall operate as
         a waiver of such right or any other right and waiver on any one or more occasions shall not
         be construed as a bar to or waiver of any right or remedy of Lender on any future occasion.
                 (h)      Notices. All notices, requests, demands and other communications to or upon
         Lender or Pledgor hereunder shall be: (i) in writing; (ii) delivered and deemed received in
         accordance with the procedures set forth in Section 8.12 of the Loan Agreement; and (iii)
         addressed to the parties at the address, facsimile number or email address provided in Section
         8.12 of the Loan Agreement. Any party hereto may change its address, facsimile number or
         email address for notices and other communications hereunder by notice to all of the other
         parties hereto in accordance with the foregoing.
                 (i)    Governing Law. This Agreement and all transactions entered into hereunder
         or pursuant hereto shall be governed as to interpretation, validity, effect, rights, duties and
         remedies of the parties thereunder and in all other respects by the domestic laws of the State
         of New York without reference to conflicts of law principles.
                (j)  Consent to Exclusive Jurisdiction; Waiver of Jury Trial. PLEDGOR
         IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY NEW
         YORK STATE COURT SITTING IN THE COUNTY OF NEW YORK, NEW YORK
         AND/OR ANY UNITED STATES OF AMERICA COURT SITTING IN THE SOUTHERN
         DISTRICT OF NEW YORK, AS LENDER MAY ELECT, IN ANY SUIT, ACTION OR
         PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
         OTHER LOAN DOCUMENT. PLEDGOR HEREBY IRREVOCABLY AGREES THAT
         ALL CLAIMS IN RESPECT TO SUCH SUIT, ACTION OR PROCEEDING MAY BE
         HELD AND DETERMINED IN ANY OF SUCH COURTS. PLEDGOR IRREVOCABLY
         WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
         WHICH PLEDGOR MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
         OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT,
         AND PLEDGOR FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT SUCH
         SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
         BROUGHT IN AN INCONVENIENT FORUM. PLEDGOR AUTHORIZES THE
         SERVICE OF PROCESS UPON PLEDGOR BY REGISTERED MAIL SENT TO
         PLEDGOR AT THE ADDRESS DETERMINED PURSUANT TO THIS AGREEMENT.
         PLEDGOR HEREBY IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY
         WITH RESPECT TO ANY ACTION IN WHICH PLEDGOR AND LENDER ARE
         PARTIES RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH THIS
         AGREEMENT.
                 (k)      Reinstatement. This Agreement shall remain in full force and effect and
         continue to be effective should any petition be filed by or against Pledgor or the Pledged
         Entity for liquidation or reorganization, should Pledgor or the Pledged Entity become
         insolvent or make an assignment for the benefit of creditors or should a receiver or trustee be
         appointed for all or any significant part of Pledgor’s or the Pledged Entity’s assets, and shall
         continue to be effective or be reinstated, as the case may be, if at any time payment and
         performance of the Secured Obligations, or any part thereof, is, pursuant to applicable law,
         rescinded or reduced in amount, or must otherwise be restored or returned by any obligee of
         the Secured Obligations, whether as a “voidable preference,” “fraudulent transfer,” or


DM_US 56223661-4.090251.0014                        9
         Case 1:21-cv-02466-ALC Document 19-1 Filed 05/04/21 Page 11 of 16


         otherwise, all as though such payment or performance had not been made. In the event that
         any payment, or any part thereof, is rescinded, reduced, restored or returned, the Secured
         Obligations shall be reinstated and deemed reduced only by such amount paid and not so
         rescinded, reduced, restored or returned.
                  (l)     Advice of Counsel. Each of the parties represents to each other party hereto
         that it has discussed this Agreement and, specifically, the provisions of Section 10(j), with its
         counsel.
                 (m)      Performance By Lender. If Pledgor fails to perform or comply with any of its
         agreements contained herein, Lender may in its discretion perform or comply, or otherwise
         cause performance or compliance, with such agreement, and (a) the expenses of Lender
         incurred in connection with such performance or compliance, and (b) at the election of
         Lender (confirmed by written notice from Lender to Borrower), interest on such expenses of
         Lender at the Prime Rate from time to time in effect as specified in the Wall Street Journal
         plus 5%, shall be payable by Pledgor to Lender on demand and shall constitute a part of and
         be included in the Secured Obligations. Lender may execute any actions authorized
         hereunder by or through agents or employees and shall be entitled to advice of counsel
         concerning all matters pertaining to such actions. Neither Lender, nor any of its
         representative officers, directors, employees, agents or counsel shall be liable for any action
         lawfully taken or omitted to be taken by it or them hereunder or in connection herewith,
         except for its or their own gross negligence or willful misconduct as finally determined by a
         court of competent jurisdiction.
                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




DM_US 56223661-4.090251.0014                        10
Case 1:21-cv-02466-ALC Document 19-1 Filed 05/04/21 Page 12 of 16
Case 1:21-cv-02466-ALC Document 19-1 Filed 05/04/21 Page 13 of 16
Case 1:21-cv-02466-ALC Document 19-1 Filed 05/04/21 Page 14 of 16
         Case 1:21-cv-02466-ALC Document 19-1 Filed 05/04/21 Page 15 of 16




                                                EXHIBIT I
                               Form of Acknowledgment of Registration Statement

                                  Acknowledgment of Registration Statement

THIS STATEMENT IS MERELY A RECORD OF THE RIGHTS OF THE ADDRESSEE AS
   OF THE TIME OF ISSUANCE. DELIVERY OF THIS STATEMENT, OF ITSELF,
  CONFERS NO RIGHTS ON THE RECIPIENT. THIS STATEMENT IS NEITHER A
              NEGOTIABLE INSTRUMENT NOR A SECURITY.

HAMILTON CAPITAL VIII LLC
152 West 57th Street, 54th Floor
New York, NY 10019
Attention: Mr. Harvey Werblowsky

On the [__] day of November 2014, the undersigned company (“Company”), caused the pledge of
the interests in such Company owned by the Pledgor identified below (“Pledgor”), which as of the
date hereof is that percentage of the total ownership interests in the Company specified below for
such Pledgor, which has been pledged by such Pledgor in favor of HAMILTON CAPITAL VIII
LLC, to be registered on the books and records of Company. There are no other liens, restrictions or
adverse claims to which the interests identified herein are, or may be subject, as of the date hereof.

Pledgor: Steven Lynam
Ownership Percentage: 5%

                                                   Total Asset Recovery Services LLC, a Michigan
                                                   limited liability company


                                                   By: ________________________________
                                                   Name: _____________________________
                                                   Title: _______________________________




DM_US 56223661-4.090251.0014
         Case 1:21-cv-02466-ALC Document 19-1 Filed 05/04/21 Page 16 of 16




                                        SCHEDULE I

                                   PLEDGED INTERESTS
                                       Description of            Description of
          Pledged Entity              Pledged Interests       Operating Agreement
Total Asset Recovery Services   5% of the outstanding     Restated Limited Liability
LLC                             membership interests of   Company Operating Agreement
                                Pledged Entity            of Total Asset Recovery
                                                          Services LLC having an
                                                          effective date of October 29,
                                                          2014




DM_US 56223661-4.090251.0014
